FILED
                            NOT FOR PUBLICATION                             MAR 09 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-30163

               Plaintiff - Appellee,             D.C. No. 4:08-CR-00091-BLW

  v.
                                                 MEMORANDUM *
ROBERT MATHIS McCREERY, Jr.,

               Defendant - Appellant.



                    Appeal from the United States District Court
                              for the District of Idaho
                     B. Lynn Winmill, Chief Judge, Presiding

                            Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Robert Mathis McCreery, Jr., appeals from his guilty-plea conviction and

240-month sentence for conspiracy to possess/distribute a controlled substance, in

violation of 21 U.S.C. §§ 841(a)(1) and 846, and tampering with a witness, in

violation of 18 U.S.C. § 1512(a)(2)(A). Pursuant to Anders v. California, 386 U.S.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
738 (1967), McCreery’s counsel has filed a brief stating there are no grounds for

relief, along with a motion to withdraw as counsel of record. We have provided

the appellant with the opportunity to file a pro se supplemental brief. We construe

the letter dated November 4, 2010, as a pro se supplemental brief.

      To the extent McCreery requests appointment of new counsel, we deny the

request. We also deny McCreery’s motion requesting leave to provide additional

pro se supplemental briefing.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal. We

decline to rule on McCreery’s claim of ineffective assistance of counsel on direct

appeal. See United States v. McKenna, 327 F.3d 830, 845 (9th Cir. 2003). We

dismiss in light of the valid appeal waiver. See United States v. Nguyen, 235 F.3d

1179, 1182 (9th Cir. 2000).

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2                                   09-30163